SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
John C. Boyle (“Boyle”), pro se, appeals from the district court’s (1) grant of summary judgement in favor of defendants on September 28, 1998; (2) dismissal of his *77various claims pursuant to Fed.R.Civ.P. 12(b)(6) in the Opinion and Orders dated August 25, 1997 and February 23, 1998; (3) denial of Boyle’s motion to amend his complaint pursuant to Fed.R.Civ.P. 15(a); and (4) denial of his post-judgment motions for relief pursuant to Fed.R.Civ.P. 60 and Fed R.App. P. 10(e) by Order dated June 14,1999.
Boyle filed an Amended Complaint on May 27, 1997 alleging copyright infringement, misappropriation of trade secrets, breach of contract, fraudulent concealment, and unjust enrichment by defendants. By order dated August 25, 1997 the district court, pursuant to Fed R. Civ. P. 12(b)(6), dismissed all of appellant’s claims, after which Boyle filed a second Amended Complaint dated September 25, 1997, seeking to state claims for copyright infringement, quantum meruit, and breach of contract of bailment. No. 97 Civ. 135(SAS) (S.D.N.Y. Aug. 25, 1997). By order dated December 5, 1997 the district court denied Boyle’s motion to amend his complaint, pursuant to Fed.R.Civ.P. 15(a), and dismissed Boyle’s claims for copyright infringement, but declined at that juncture to dismiss his claims for unjust enrichment and breach of a contract of bailment. No. 97 Civ. 135(SAS) (S.D.N.Y. February 23, 1998). On September 29, 1998, the district court granted summary judgement in favor of defendants on the claims remaining. 97 Civ. 1351(SAS) (S.D.N.Y. September 28, 1998). Subsequently, the district court denied Boyle’s motions to augment the appellate record pursuant to Fed. R.App. P. 10(e) and for relief from the judgment pursuant to Fed.R.Civ.P. 60(b). 97 Civ. 1351(SAS) (S.D.N.Y. Jan. 12, 1999).
After reviewing de novo the dismissal of Boyle’s claims pursuant to Fed R. Civ. P. 12(b)(6) and the grant of summary judgment pursuant to Fed.R.Civ.P. 56(c), Leeds v. Meltz, 85 F.3d 51, 53 (2d Cir.1996); Tenenbaum v. Williams, 193 F.3d 581, 593 (2d Cir.1999), we affirm substantially for the reasons stated by the district court in its Opinion and Orders dated August 25, 1997, February 23, 1998, and September 28, 1998. After reviewing the denial of Boyle’s motions under Fed.R.Civ.P. 60(b) and Fed. R.App. P. 10(e), and to amend his complaint, we affirm substantially for the reasons stated by the district court in its Order dated June 14, 1999 and its Opinion dated September 28, 1998.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.